UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1254


WILLIAM DAVID JONES,

                    Petitioner,

             v.

MERIT SYSTEMS PROTECTION BOARD,

                    Respondent.



On Petition for Review of an Order of the Merit Systems Protection Board. (DC-1221-20-
0667-W-1)


Submitted: February 4, 2022                                       Decided: March 18, 2022


Before KING, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William David Jones, Petitioner Pro Se. Jeffrey Gauger, UNITED STATES MERIT
SYSTEMS PROTECTION BOARD, Washington, D.C.; Domenique Grace Kirchner,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William David Jones petitions for review of the Merit Systems Protection Board’s

(“MSPB”) order dismissing his whistleblower retaliation appeal for lack of jurisdiction.

“We may only set aside the [MSPB’s] actions, findings, or conclusions if they are

‘(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

(2) obtained without procedures required by law, rule, or regulation having been followed;

or (3) unsupported by substantial evidence.’” Flynn v. SEC, 877 F.3d 200, 203 (4th Cir.

2017) (quoting 5 U.S.C. § 7703(c)). Having thoroughly reviewed the record and the

parties’ submissions, we discern no reversible error in the MSPB’s order. Accordingly, we

deny the petition for review. * We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




       *
         Jones filed a separate action with the MSPB challenging his resignation, and that
action remains pending. Jones has asked us to immediately exercise jurisdiction over that
action in this proceeding, but we cannot do so. We also cannot review in this proceeding
Jones’ challenge under the Administrative Procedure Act to his debarment from his former
worksite.

                                             2